Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant should delete: “The present disclosure relates to” in line 1 of the Abstract.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
In FIG. 1, the diagram shows reference boxes 233a-c depending from reference box 233 (surge area operation maintainer), but claim 1 discusses the automatic control valve actuator (232) ….includes a first automatic control valve range setting module (233a)…a second automatic control valve range setting module (233b)….and a  third automatic control valve range setting module (233b).”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, page 2, line 22, “control” after “blower (130)” seems to be an error and should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
230 surge area detection driver for controlling;
240 data storage unit for storing data;
250 controller for controlling;
231 surge area sensing unit for sensing; 
232 automatic control valve actuator for controlling;
233 surge area operation maintainer for keeping operation;
233a first automatic control valve range setting module for setting the degree of opening/closing;
233b second automatic control valve range setting module for setting the degree of opening/closing; and
233c third automatic control valve range setting module for setting the degree of opening/closing in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
One having ordinary skill in the art could not make or use the invention from the disclosure coupled within information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: the nature of the invention, the amount of direction provided by the inventor and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
	In claim 1, page 6, lines 7-9, state that the turbo blower is capable of operating in a surge operation range wherein the  “operation range is enlarged such that operation in a surge area is allowed within a range in which the turbo blower machine (100) is not damaged…”  
	First, Applicant never quantifies or defines what “damage” is, so damage appears to be subjective.  
	Second, Applicant has not established how the device has determined the surge range causing damage (claim 1, page 5, lines 3-4) versus the surge range not causing damage (claim 1, page 6, lines 8-9).  Are there damage sensors or is safe surge area/graph established based on theoretical data, experimental data or something else?
There is no disclosure by Applicant of the surge area operation maintainer 233 determining the two different surge ranges claimed above.  Does a test turbo blower have to be first damaged, and then the conditions recorded to establish the threshold? 
	Upon the weight of al of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 1 is not enabled.  
	Obviously, if a prior art compressor can be safely operated in the surge area defined by the compressor map, it would be programmed to do so.  Applicant has not set forth how the damaged surge vs. not damaging surge is determined, and what “damage” actually is.  
	


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, page 2, line 10 “(flow rate)” is recited, but it is not clear if this is a further limitation of “operation efficiency.”  
Claim 1 recites the limitation "an electric valve (160)" in line 16 on page 4 of claim 1.  It is unclear if the valve is the same or different from “the electric valve (160)” first recited on page 2, line 2.  There is insufficient antecedent basis for each of these limitations in the claim.
	Claim 1 recites the limitation “the manager” in line 18 on page 4 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. “Manager” is not cited previously in the claim. On the last four lines of claim 1, “a manager” is recited.  It is unclear if the managers are the same or different.  The disclosure discusses a manager on page 19 with respect to the “exclusive terminal communication unit (260).” 

	Claim 1 recites on page 5, lines 14-16 “the degree of opening/closing of the electric valve is 0% to 100%.”  Page 5, lines 22-23 require the second automatic control valve range setting module to set the degree of opening/closing at a value “except for the range set by the first automatic control valve range setting module.”    Then, there is an additional range with respect to eh third automatic control valve range setting module on the last page of claim 1, lines 4-6, “except for the ranges set by the first automatic control valve range setting module and the second automatic control valve setting module.”  However, the first and second modules 233a-b encompass the entire range 0-100% as claimed.  Therefore it is unclear at what range the third module 233c sets the opening/closing of the electric valve.  

Claim limitations “surge area detection driver (230), data storage unit (240), controller (250) for controlling, surge area sensing unit (231), automatic control valve actuator (232), surge area operation maintainer (233), first automatic control valve range setting module (233a), second automatic control valve range setting module (233b), third automatic control valve range setting module (233c)” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks definite structure or steps to perform the claimed functions.  In particular the specification does not prove for the logic or algorithm for the elements to perform their respective claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above with respect to 35 U.S.C. 112(b), the disclosure fails to provide adequate support for structure or an algorithm to perform the claimed functions associated with each of:  surge area detection driver (230), data storage unit (240), controller (250) for controlling, surge area sensing unit (231), automatic control valve actuator (232), surge area operation maintainer (233), first automatic control valve range setting module (233a), second automatic control valve range setting module (233b), third automatic control valve range setting module (233c).  The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication No. 2001/0014280 A1 teaches a control algorithm for controlling an electric anti-surge valve 27 for a turbo compressor K.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799